Order entered June 9, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01215-CV

PATRICK DAUGHERTY AND HIGHLAND EMPLOYEE RETENTION ASSETS, LLC,
                    Appellants/Cross-Appellees

                                                V.

         HIGHLAND CAPITAL MANAGEMENT, L.P., Appellee/Cross-Appellant

                                                V.

   SIERRA VERDE, LLC, PATRICK BOYCE, WILLIAM L. BRITAIN, AND JAMES
                          DONDERO, Appellees


                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-04005

                                            ORDER
       We GRANT Patrick Daugherty’s June 5, 2015 unopposed motion for extension of time

to file cross-appellee brief and ORDER the brief be filed no later than July 20, 2015. We extend

the other briefing deadlines outlined in our April 24, 2015 order by thirty days.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE